UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6433



MELVIN EUGENE ROBINSON,

                                               Plaintiff - Appellant,

             versus


DWIGHT CRANFORD; MELISSA D. PELFREY; JAMES G.
HARRIS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-145-5-BO)


Submitted:    April 17, 2003                 Decided:   April 24, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Eugene Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Melvin Eugene Robinson appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous.           We

have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.                 See

Robinson v. Cranford, No. CA-03-145-5-BO (E.D.N.C. Feb. 27, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2